Title: To John Adams from James McHenry, 28 May 1799
From: McHenry, James
To: Adams, John



Sir.
War Department 28 May 1799.

I have the honour to inclose a letter from Lt. Col. Ogden, dated the 24 Inst. and request to know your pleasure respecting the appointment solicited for Wm. J. Anderson of Sussex County, Jersey, in the event of Mr. Samuel Owing Smith declining to accept the office of Lieutenant.
I am sorry to be obliged to mention that the returns from almost every quarter of the army shew that desertion prevails to a ruinous extent. For this the remedies are 1st a greater attention to discipline. 2d Additional care in furnishing supplies due to the soldiery, of such quality, and with such exactness as will leave no real cause of dissatisfaction. 3 The forbearance to inlist foreigners. And lastly, energy in the punishment of offenders.
To promote the first, is the peculiar province of Major General Hamilton & Major General Pinckney in their respective divisions. These officers have been instructed accordingly and I have no doubt will perform their duty. The 2d will continue to receive all the attention from me its importance demands. The failures in the supplies of cloathing that have recently occurred, have originated in causes over which I could have no controul. It is now however, more in my power to guard against such events, in consequence of the act of Congress of the 30 of March 1799, which “makes it lawful for the Secretary of War, to cause to be provided, in each and every year, all clothing, camp utensils and equipage, medicines and hospital stores, necessary for the troops and armies of the United States for the succeding year, and for this purpose to make purchases and enter, or cause to be entered into all necessary contracts or obligations for effecting the same”
In pursuance of this act I have some time since taken measures for an importation of cloth &c for the army for the ensuing year upon terms advantagious, and which involve no risk to the United States, in case of their being lost or captured.
With respect to the 3d. I have  directed Major General Hamilton, to confine the inlistment of foreigners, exclusively to these who have been naturalized, or whose residence in this Country has been anterior to our revolution. It is also an instruction to recruiting officers, that natives of good character, are always to be prefered for soldiers. As to the fourth. It is certain, that when notorious culprits, sentenced to death by a Military Court Martial, are suffered to escape, such examples of impunity cannot fail to have a malignant aspect towards the service. I feel it painful to make an observation of this kind, especially where life is concerned; but a military institution must be worse than useless, it must be pernicious, if a just severity does not uphold and enforce discipline.
I have the honour to be, with the greatest respect, Sir, your most / obedient & hble. St.

James McHenry